DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: means, video capturing means, processing means, focusing means and filtering means in claims 7-12.
Because these claim limitation(s) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 and 11-12 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Ovsiannikov (9,971,937).
Regarding claims 1 and 7 Ovsiannikov discloses,
 	An infrared light source (note fig. block 20, NIR light source) to emit infrared light (note col. 4 lines 26-28, flashes user near infrared light);
 A rolling shutter sensor (note fig. 1, block 28 shows biometric camera, fig. 2 further describes the biometric camera, block 204 shows the image sensor, note col. 4 lines 64-67, cites image sensor includes rolling shutter); and 
at least one processor  (note fig. 1, block 14, image processor)to: 
 	Cause the rolling shutter sensor to output a first signal corresponding to a first frame of image data during exposure to the infrared light (note col. 5 lines 65- col. 6 lines 3 and col. 9 lines 5-10, rolling shutter part of camera to capture with exposure to infrared),
  	reset the rows of the rolling shutter sensor at a same time, cause the rolling shutter sensor to output a second signal corresponding to a second frame of image data without exposure to the infrared light from the infrared light source (note col. 6 lines 39-43, the shutter resets the pixels and reads out at the top of the window 302 and finishes reading at the bottom of the window. In one embodiment, the NIR light may be turned on and off to synchronize with the beginning and end of this readout)    determine a difference between the first signal and the second signal to generate an ambient infrared free frame (note col. 10 lines 5-39, as describe in the specification, prior discloses combination of facial recognition and iris scan), and
 	recognize a face based on the ambient infrared free frame (note col. 9 lines 4, 7-9 and col. 10 lines 19-25, front facing camera automatically capturing users face)


Regarding claim 11 Ovsiannikov discloses,
 	Wherein the filtering means (note fig. 2, block 202, bandpass filter) is to vary wavelengths that can pass through the adjustable filter.

Regarding claim 12 Ovsiannikov discloses,
 	Wherein the filtering means includes means for controlling a spectrum of light passing to the video capturing means (note col. 5 lines 4-7, bandpass filter rejecting all wavelengths except near infrared, examiner interprets as filtering means controlling spectrum of light passing to the capturing means).

Allowable Subject Matter
Claims 13-18 are allowed.
The following is an examiner’s statement of reasons for allowance for claim 12.  The prior art could not be found for the features change at least one of a voltage or a center frequency of the adjustable filter based on a switch from the iris scan mode or eye gaze detection mode to the face recognition mode, cause the rolling shutter sensor to output a first signal corresponding to a second frame of video during exposure to infrared light emitted by the infrared light source, globally reset the rows of rolling shutter sensor, cause the rolling shutter sensor to output a third signal corresponding to a third frame of video without exposure to the infrared light from the infrared light source, determine a difference between the second signal and the third signal to obtain an ambient infrared free frame, and recognize a face based on the ambient infrared free frame.  These features in combination with other features could not be found in the prior art.  Claims 14-18 depend on claim 13.  Therefore, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claims 2 and 8.  Prior art could not be found for the feature including an adjustable filter, the at least one processor to change at least one of a voltage or a center frequency of the adjustable filter to switch the electronic device from a first mode to recognize a face to a second mode to detect at least one of an iris or an eye gaze.  This feature in combination with other features could not be found in the prior art.  Claims 3-6 and 9-10 depend on claims 2 and 8, respectively.  Therefore are also objected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
October 22, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664